*1007Respondent was admitted to the Bar by this court on March 8, 1962. By order dated February 17, 1977, respondent was suspended from the practice of law for a period of six months and until further order of this court (Matter of Alvaro, 56 AD2d 693). In the present proceeding to discipline respondent upon charges of professional misconduct, petitioner moves for a default judgment on the ground that respondent has failed to file an answer to the petition as directed by an order which was served upon him personally together with a copy of the petition. Respondent has not appeared in response to the motion for a default judgment. The charges in the petition are that respondent converted clients’ moneys amounting to $3,605, neglected matters of his clients and misled his clients with respect to their matters. In support of the motion for a default judgment, petitioner has submitted an affidavit of its chief attorney which enumerates and refers to various correspondence, transcripts, pleadings, affidavits and documents which support and corroborate the charges contained in the petition. Copies of this material have been filed with the court together with proof of personal service of a copy of the motion papers upon respondent. Since the requirements for entry of a default judgment in a civil action or proceeding have been met, the petitioner’s motion should be granted. (CPLR 3215; 4 Weinstein-Korn-Miller, NY Civ Prac, pars 3215.25, 3215.27.) Moreover, respondent’s failure to appear or answer is tantamount to an admission of the charges. Taking into consideration respondent’s past misconduct as well as the seriousness of his misconduct in this proceeding, we conclude that respondent should be disbarred. Motion for default judgment granted and respondent disbarred. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.